Fourth Court of Appeals
                                 San Antonio, Texas

                                     November 13, 2013

                                    No. 04-13-00579-CR

                                   Abelardo R. VALDEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CR-5261A
                       Honorable Angus McGinty, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion issued this date, this appeal is DISMISSED.

      It is so ORDERED on November 13, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2013.


                                              _____________________________
                                              Keith E. Hottle, Clerk